Citation Nr: 1742484	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for posttraumatic arthritis of the left glenohumeral joint, status post fracture of the distal left clavicle (left shoulder disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida granting the Veteran service connection for his left shoulder disability with an initial 20 percent disability rating.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  

A review of the record reveals that the Veteran did not formally appeal the denial of service connection for his left foot condition.  However, the AOJ nonetheless certified that issue to the Board in August 2012, and the Veteran presented lay testimony as to left foot condition in February 2016.  Where, as here, VA takes actions leading the Veteran to believe his appeal was perfected, VA waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Nonetheless, in a June 2016 rating decision, service connection for residuals of the left fifth metatarsal base fracture (Jones fracture), previously claimed as a left foot condition was granted, resolving that issue.  Thus, the RO properly considered that matter a full grant of requested benefits on appeal.  

The Board remanded this matter to the RO in May 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).


FINDINGS OF FACT

1.  The Veteran is right handed

2.  The Veteran's left shoulder disability is manifested by limitation of motion most severely limited to shoulder level with intermediate degrees of residual weakness, pain, or limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5051, 5201 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The Board notes that the June 2016 VA examination was adequate per Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate:  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  These actions were accomplished in the June 2016 VA examination.

Prior to December 1, 2010, the Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (based on limitation of motion).  This diagnostic code provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  A June 2010 VA examination report notes that the Veteran is right-hand dominant.  In that regard, Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the minor arm at shoulder level; a 20 percent rating for limitation of motion of the arm midway between the side and shoulder level on the minor side; and, a maximum 30 percent rating is assigned for limitation of motion to 25 degrees on the minor side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

For the period from December 1, 2010, the Veteran's left shoulder disability has been rated pursuant to Diagnostic Codes 5010-5051, which are the criteria used for rating residual disabilities associated with shoulder replacement surgery (prosthetic replacement).  Those criteria provide for a 20 percent minimum disability rating for the minor arm.  A 50 percent disability rating is warranted where shoulder replacement in the minor shoulder has resulted in chronic residuals consisting of severe, painful motion or weakness.  A 100 percent disability rating is to be assigned for one year following implantation of the prosthesis.

Other rating criteria applicable to shoulder disabilities are available under Diagnostic Codes 5200 through 5203.  The criteria under Diagnostic Code 5200, which applies to ankylosis of the scapulohumeral articulation, and under Diagnostic Code 5202, which applies to impairment of the humerus including fibrous union, nonunion (false flail joint), and loss of the humerus head (flail shoulder), are inapplicable to this case because those manifestations are not shown in the record during the appeal period at issue.  The criteria under DC 5203 do not provide for disability ratings higher than 20 percent for the minor shoulder.  As such, those criteria do not assist the Veteran in this case and are also inapplicable.

Service treatment records noted a history of a left shoulder injury in the military that resulted in arthroscopic surgery of the left clavicle in January 1988 while the Veteran was on active service.

June 2010 VA treatment records noted that the Veteran had severe posttraumatic arthritis of the left glenohumeral joint and x-ray evidence confirmed the diagnosis.  

During a June 2010 VA examination the examiner noted that the Veteran had a left shoulder surgery in 1988 with good results.  The Veteran reported that his left shoulder got worse from overhead use and sleeping.  He stated that he had a difficult time qualifying with his pistol for work.  He is right hand dominant.  The examiner found that there was no deformity, instability, incoordination, locking episodes, effusions, inflammation, arthritis, or giving way.  The Veteran reported pain, stiffness, and weakness.  He did not utilize any assistive devices.  On examination of the left shoulder, the Veteran had 0 to 130 degrees of flexion and 0 to 90 degrees of abduction.  External rotation measured 0 to 70 degrees and internal rotation measured 0 to 60 degrees.  No objective evidence of pain was found upon active motion.  May 2010 left shoulder images revealed severe osteoarthritis of the glenohumeral joint.  The Veteran worked as a full-time guard and did not miss any days of work in the previous twelve month period.  He reported problems with lifting and carrying.  The VA examiner found that the Veteran had difficulty with over-head handling.

In December 2010, the Veteran underwent a left total shoulder replacement.  Days after the surgery, the Veteran had 0 to 100 degrees of flexion and 0 to 90 degrees of abduction.  Physical therapy was recommended.  

In April 2014, the Veteran reported left shoulder pain.  X-ray images revealed that the acromioclavicular (AC) joint was unremarkable, humeral head prosthesis was satisfactorily in alignment, no rotator cuff tears were evident, there was a partial-thickness undersurface tear of the distal supraspinatus tendon, and no suspicious soft tissue masses were visualized.  

VA treatment records revealed that the Veteran attended physical therapy sessions for his left shoulder from September 2011 to June 2014.  

During a July 2014 VA physical therapy evaluation, a VA physical therapist measured 0 to 145 degrees of flexion and abduction.  External rotation measured 0 to 75 degrees.

The Veteran testified at the February 2016 Board hearing that he continually had dull pain and was unable to lift more than five pounds with his left shoulder.  The Veteran testified that he is right handed and that he got fatigued when he lifted objects.  He stated that he receives Social Security Administration (SSA) benefits for his right shoulder and multiple spine impairments.  

The record shows that the Veteran was awarded SSA disability benefits in September 2014 for disorders of the back, osteoarthritis for both shoulders, and carpal tunnel syndrome.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  

During a June 2016 VA examination, the examiner completed a shoulder and arm Disability Benefits Questionnaire (DBQ) for the Veteran.  The Veteran was diagnosed with residuals of a left shoulder replacement.  It was noted that he had undergone an arthroscopic surgery of the left clavicle in January 1988 and a total left shoulder joint surgery in December 2010.  The Veteran reported that he had left shoulder pain when he lifted his arm 80 degrees or made any side to side motion.  He attributed his pain at rest to his non-service-connected back condition.  He reported random sharp pains in the back of his shoulder.  He did not utilize any assistive devices, such as a brace or sling.  He reported no flare-ups.  On examination he had 0 to 90 degrees of flexion and abduction.  External rotation measured 0 to 75 degrees and internal rotation measured 0 to 65 degrees.  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no ankyloses or muscle atrophy.  Muscle strength testing revealed abduction and forward flexion were normal.  The examiner noted that the Veteran's clavicle surgery affected range of motion of the glenohumeral joint.  No tenderness on palpitation was noted and the Cross-body Abduction Test was negative.  There were no conditions or impairments of the humerus.  The Hawkins' Impingement Test was positive for the left shoulder.  The Empty-can Test and External Rotation/ Infraspinatus Test were negative for the left shoulder.  Shoulder instability, dislocation, or labral pathology was not suspected.  Imaging studies showed mild degenerative joint disease of the left AC joint and a cortical margin of the glenoid which appeared irregular, but similar to the previous imaging study.  The Veteran has surgical scarring, but the scarring was not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); and was not located on the head, face or neck.  Scarring was superficial and linear and measured 13 centimeters by 1 centimeter.  There was no pain, affected joint motion, or abnormality from the scar.  The Veteran worked at a distribution company loading trucks, as a warehouse supervisor, and as a corrections officer.  He now received SSA benefits for both shoulders, multiple spine impairments, and carpal tunnel syndrome.  The examiner opined that the Veteran had a functional impact that would limit his ability to work in positions that required overhead work, reaching, or repetitive lifting with the left shoulder.

As noted, in order to get the next higher rating of 50 percent under Diagnostic Code 5051, the Veteran's left shoulder replacement (as the minor side) must result in chronic residuals consisting of severe, painful motion or weakness.  Though the Veteran testified at the February 2016 Board hearing that he had pain in his left shoulder and that he would fatigue lifting objects, the June 2016 VA examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported that he had left shoulder pain when he lifted his arm 80 degrees or made any side to side motion, yet the June 2016 VA examiner measured 0 to 90 degrees of flexion and abduction with no objective evidence of pain.  Also, the Veteran reported random sharp pains in the back of his shoulder.  The June 2016 VA examiner opined that the Veteran had a functional impact that would limit his ability to work in positions that required overhead work, reaching, or repetitive lifting with the left shoulder.  Additionally, the Veteran did not report flare-ups and attributed his pain at rest to his non-service-connected back condition.

Based on the above, the Board finds that the higher 50 percent rating is not warranted, as the objective evidence does not support that the Veteran's left shoulder replacement resulted in chronic residuals consisting of severe, painful motion or weakness.  The Veteran described his pain as dull with occasional random sharp pains in his shoulder.  Further, the VA examiners did not find that the Veteran showed objective evidence of pain during his range of motion testing.  The Based on these findings, the Board finds further that the Veteran does not have intermediate degrees of residual weakness, pain, or limitation of motion that would warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201. Therefore, the Board finds that a rating higher than the 20 percent, based on additional functional loss is not warranted under the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

Diagnostic Code 5051 allows rating by analogy to shoulder disabilities available under Diagnostic Codes 5200 through 5203.  In this case, for the reasons stated above, the only applicable criteria are found in Diagnostic Code 5201 (based on limitation of motion).  In order to get the maximum 30 percent rating for limitation of motion of the left shoulder (as the minor side), the Veteran's left shoulder must be limited to 25 degrees on the minor side.  The VA examinations show higher ranges of motion than 25 degrees on the minor side.  During the June 2010 VA examination, the Veteran had 0 to 130 degrees of flexion and 0 to 90 degrees of abduction.  The June 2016 VA examination measured 0 to 90 degrees of flexion and abduction; however, the Veteran stated that he had left shoulder pain when he lifted his arm 80 degrees.  The Veteran's range of motion consistently measured at or greater than 25 degrees without limitation due to pain.  

Based on these findings, the Board finds that the higher 30 percent rating is not warranted, as the Veteran's demonstrated range of motion was above 25 degrees.  The Board acknowledges that the Veteran complained of painful motion.  However, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in his assigned 20 percent rating.  That rating specifically considered the additional limitation of motion caused by pain and other factors.  Therefore, the Board finds that a rating higher than the 20 percent, based on additional functional loss is not warranted under the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

The Veteran genuinely believes that he is entitled to an increased rating for his left shoulder disability.  His factual recitation as to symptomatology associated with the shoulder is accepted as true.  To the extent that a higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left shoulder disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's left shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that higher ratings of 50 percent or 30 percent are not warranted for the left shoulder disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 50 percent or 30 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left shoulder disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  The Veteran was hospitalized for his left shoulder surgery in 2010 and received a 100 percent rating for one year following implantation of prosthesis as allowed under Diagnostic Code 5051.  There have been no other hospitalizations associated with his service-connected left shoulder condition.  During his June 2010 VA examination, the Veteran stated that he did not miss any days of work due to his left shoulder condition.  Also, the Veteran testified at his February 2016 Board hearing and stated at his June 2016 VA examination that he no longer works as he is receiving SSA benefits for service-connected and non-service-connected conditions.  Otherwise, with regard to marked interference with employment, the schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving disturbances to lifting, carrying, and performing overhead work has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45.  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Therefore, the Board finds that the record does not reflect that the left shoulder disability causes industrial impairment beyond what was contemplated by his rating.  The Board finds that the disability is not so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.


ORDER

Entitlement to a disability rating in excess of 20 percent for posttraumatic arthritis of the left glenohumeral joint, status post fracture of the distal left clavicle, is denied




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


